UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55000 Earth Science Tech, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-4267181 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2255 Clades Road, Suite 324A Boca Raton,Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (561) 988-8424 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[ ]No[X] Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofSeptember 30, 2014 Common Stock, $0.001 par value ULTIMATE NOVELTY SPORTS INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PARTII - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Disclosures. 19 Item 5. Other Information. 20 Item 6. Exhibits. 20 SIGNATURES 21 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ULTIMATE NOVELTY SPORTS INC. September 30, 2014 (Unaudited) Index to Consolidated Financial Statements Contents Page (s) Consolidated Balance Sheets at September 30, 2014and March 31, 2014 F-1 Consolidated Statements of Operations for Three and Six Months Ended September 30, 2014 and 2013 F-2 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2014 and 2013 F-3 Notes to the Consolidated Financial Statements F-4 3 EARTH SCIENCE TECH, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS Sept 30, March 31, Current Assets: Cash $ $ Prepaid expenses Inventory - Deposits Total current assets Fixed Assets: Equipment - Software - Total fixed assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS'S EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Credit card payable - Due to related parties - Notes payable - related parties Total current liabilities Total liabilities Commitments and Contingencies Stockholders' Equity: Preferred shares, par value $0.001 per share, authorized 10,000,000 shares Common stock, par value $0.001 per share, 75,000,000 shares authorized; 37,405,330 and 35,980,000 shares issued and outstanding as of September 30, 2014 and March 31,2014 respectively Additional paid-in capital Stock payable - Services receivable - ) Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholder's Equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. F-1 EARTH SCIENCE TECH, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, Revenue $ $ - $ $ Cost of Revenues - Gross Profit - Expenses: General and administrative: Automobile - - Compensation - officers Marketing - - Other - general and administrative Professional fees Travel expense - - Total operating expenses Loss from operations ) Other (income) expenses Interest Income ) - ) - Foreign currency transaction loss - (2 ) - Total other (income) expenses, net ) (2
